Citation Nr: 1425802	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for anxiety disorder prior to February 12, 2009; in excess of 30 percent prior to October 20, 2011; and in excess of 70 percent thereafter.

2.  Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to a rating in excess of 20 percent for fibromyalgia prior to October 31, 2009; and in excess of 40 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 31, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1988 to May 1988 and active military service from April 1990 to April 1994. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and an August 2007 rating decision from the VA RO in Winston-Salem, North Carolina.  The Winston-Salem, North Carolina RO has jurisdiction of the appeal.

The appeal was remanded by Board decision in August 2011.  During remand development, increased staged ratings were assigned, and a total rating was granted as of January 31, 2011.  The issues have been recharacterized as set forth on the title page to reflect this development.  As this does not represent a total grant as to the issues of record, and appellant has not indicated satisfaction with the awards made, the issues as listed are before the Board.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is warranted as to the matters on appeal.

The record reflects that in correspondence received in November 2012, the appellant submitted a copy of a May 2012 Social Security award letter notifying VA that he had been granted Social Security disability benefits.  VA has a duty to acquire a copy of the decision granting social security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet .App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

Review of the record discloses the Veteran appears to have received regular VA outpatient treatment for various complaints and disorders, including service-connected disabilities.  The Board observes that the most recent VA outpatient records date through September 2011.  Therefore, records dating from October 2011 should be requested and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from October 2011 and associate with the claims folder or Virtual VA.  All attempts to obtain records should be documented.

2.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

3.  After taking any further development deemed appropriate, to include scheduling VA examinations if indicated, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



